1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PRICE SIMMS HOLDINGS LLC, dba          No. 2:18-cv-01851 WBS KJN
     Price Simms Auto Group, a
13   California Limited Liability
     Company; MARIN LUXURY
14   CARS, LLC dba Land Rover Marin,        ORDER RE: MOTION TO WITHDRAW
     a California limited liability
15   company; PRICESIMMS PA, LLC dba
     McLaren San Francisco and Volvo
16   Palo Alto, a California limited
     liability company; PRICE CARS
17   SR, LLC dba Toyota Marin and
     Scion Marin (a/k/a Toyota &
18   Scion Marin and Toyota Marin
     Used Cars), a California limited
19   liability company; PRICESIMMS
     FAIRFIELD, LLC dba Mercedes Benz
20   of Fairfield, a California
     limited liability company;
21   PRICE-SIMMS FORD, LLC dba Ford
     Lincoln Fairfield, a California
22   limited liability company; and
     PRICE SIMMS, INC. dba Toyota
23   Sunnyvale, a California
     corporation,
24
                 Plaintiffs,
25
         v.
26
     CANDLE3, LLC, a Colorado limited
27   liability company,

28
                                        1
1
                   Defendant.
2

3
                                   ----oo0oo----
4
                Plaintiffs brought this action against corporate
5
     defendant Candle3, LLC (“Candle3”) alleging various state law
6
     claims arising out of plaintiffs’ purchase of electrical
7
     consulting and electrical fixtures from the defendant.     Defense
8
     counsel George W. Wolff moved to withdraw as defense counsel.
9
     (Docket No. 93.)    The court has now held three hearings on the
10
     matter.   At the first two hearings, defendant’s representative
11
     Jim White, President of Candle3, represented to the court that
12
     defendant was in the process of retaining new counsel.     The court
13
     reminded Mr. White that Candle3 as a corporation could not appear
14
     in this action without counsel.     Defendant then failed to appear
15
     at the third hearing on February 24, 2020 and has not retained
16
     new counsel to date.
17
                IT IS THEREFORE ORDERED that Mr. Wolff’s motion to
18
     withdraw as counsel of record (Docket No. 93) be, and the same
19
     hereby is, GRANTED, and Mr. Wolff is hereby relieved of any
20
     obligation to represent defendant further in this action.
21
     Dated:    February 27, 2020
22

23

24

25

26
27

28
                                        2
